Citation Nr: 1242780	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-32 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than October 1, 2008, for addition of a dependent to Veteran's award of benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1986 to July2006, including service in Southwest Asia during Operation Desert Storm.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in June 2009 by the Atlanta (Decatur), Georgia, Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to additional compensation for the Veteran's spouse, effective October 1, 2008.


FINDING OF FACT

The Veteran submitted a completed claim (VA Form 21-686c -Declaration of Status of Dependents) for her spouse, which was received by VA on July 7, 2008.


CONCLUSION OF LAW

Entitlement to an effective date of July 7, 2008, for an increased rate of compensation based on the addition of a dependent is established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.57(a), 3.204(a), 3.401(b) (2012).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

The current appeal arises from disagreement with the effective date following the grant of the claim for additional compensation for a dependent.  The courts have held that once the underlying claim is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has held that VCAA notice is not required with respect to downstream elements from a decision granting a benefit. See Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir.2007);; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, VCAA notice is not required with regard to the appeal for an earlier effective date for the payment of additional benefits based upon dependency. 

In addition, the duty to assist the Veteran has been satisfied.  All available relevant evidence pertinent to the issue on appeal is in the claims file including the information regarding dependents and the Veteran's lay statements.  The Veteran has had the opportunity to present evidence and argument in support of her claims.  The appeal does not involve a medical question; hence an examination or medical opinion is not required.  Moreover, the Veteran has not indicated, nor does the record suggest that there is any outstanding evidence in this case.  There is no additional development that could be reasonably likely to substantiate entitlement to an earlier effective date.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Effective Date for the Addition of a Dependent

Facts

In her original claim for VA benefits received in January 2006, the Veteran indicated that she was currently divorced and identified her daughter as her only dependent.  

The Veteran remarried in April 2007.  At that time, she had a combined disability rating of 80 percent.  With combined rating of at least 30 percent, the Veteran qualified for additional compensation for a spouse and for any dependent under 38 U.S.C.A. § 1115.

In a rating decision in June 2008, the RO granted an increased disability rating for obstructive sleep apnea.  The award letter indicated that the Veteran was receiving benefits at the rate for herself, plus one dependent, her daughter.  

The Veteran asserts that she filed submitted VA Form 21-686c, Declaration of Status of Dependents, in August 2007, in July 2008, and in September 2008.  

The record contains copies of VA Form 21-686c, one dated in August 2007 and another in June 2008.  The claims file includes these as part of a packet that was submitted by the Veteran and stamped as having been received at the RO on September 19, 2008.  

The Veteran contends; however, that each of these forms was submitted when dated and was accompanied by a letter explaining her remarriage and by a copy of her marriage certificate.  In support of these assertions, the Veteran has submitted copies of Certified Mail receipts, signed and stamped by "VARO 316" (the number for the Atlanta RO) dated July 7, 2008 and September 17, 2008.  Notably, the July 2008 receipt contained an incorrect address for the RO, P.O. Box 100022, rather than P.O. Box 100021.  The September 2008 receipt was addressed to the physical address of the RO, rather than the P.O. Box.  In her Substantive Appeal (VA Form 9), dated in June 2010, the Veteran stated that the first packet of paperwork submitted in August 2007 was never signed for by the RO.

Law and Regulations

The effective date of additional compensation payable to a Veteran for a dependent will be the latest of the date of Veteran's marriage; the date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request; the date dependency arises; or the effective date of the qualifying disability rating provided evidence of dependency is received within one year of the rating action.  38 C.F.R. § 3.401(b).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran argues that the effective date for the additional compensation for her spouse should be the date of her marriage, given that she submitted documentation dated in August 2007 and sent in September 2007, within 5 months of the marriage,.  The marriage certificate establishes that the Veteran was married in April 2007. 

Although the Veteran asserts that she submitted documentation of her marriage in September 2007, there is no evidence that this documentation was received by the RO.  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties".  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  Although this presumption is not absolute, the burden is on the veteran to present clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  Statements made by a veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

Indeed, in her VA Form 9, the Veteran stated that the RO never signed for the September 2007 package.  There is only the Veteran's assertion that she submitted an application to add her spouse as a dependent in August 2007, and case law provides that her assertion is insufficient to rebut the presumption of regularity.  

There is, however, evidence to show that the Veteran submitted documents to the VA in July 2008, and that the delivery was accepted and signed for by the RO.  The signature on the July 2008 Certified Mail receipt is the same as that on the September 2008 receipt, despite having been addressed incorrectly.  The certificate of mailing provides the type of clear evidence that together with the Veteran's reports serves to rebut the presumption of regularity.  The Veteran has provided a sworn statement that the contents of this submission included information on her marriage, and the additional evidence submitted supports the assertion that this information was submitted on multiple occasions.  

Therefore the claim to include the Veteran's spouse as a dependent is deemed to have been received in July 2008.  

Under 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.401(b) the date of payment for the dependent spouse would be the first day of the month following the date the award became effective.  Hence the Veteran would be entitled to payment beginning on August 1, 2008; although she is deemed to have been in receipt of the benefit as of July 7, 2008, when her claim was received.  38 U.S.C.A. § 5111(b)(1).






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an earlier effective date of July 7, 2008, for an increased rate of compensation based on the addition of a dependent is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


